DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant argues regarding the drawing objections on pages 7-9 of the remarks that, “the central vortex is created by the rotation of the plurality of turbines 6 in a single direction, caused by the flow of water through the pipe 3, and by the flow guides 21 arranged relative to each turbine 6, that directs the flows created by the turbine into a single circumferential direction (i.e., arrows 10) in the tank. The drawings clearly show the plurality of turbines 6 and the relative positioning of the flow guides 21. As such, Applicant believes that the drawings do indeed show how the vertical turbines 6 with flow guides located to the side of the turbines opposite to the desired direction of flow, are able to drive the fluid flow into a single direction indicated by arrows 10.

The Examiner respectfully disagrees, because the figure 1 shows the vertical turbine with a flow guide located to the side of the vertical turbine that would not capture or guide the water flow created by the vertical turbine above the turbine. The water flow or vortex would be created directly above the vertical turbine and not to the side of the turbine where the flow guides are located. The Applicant argues that the drawings do not need to include a drawing of the vortex, however the drawings do need to show how the flow guides, which are not in the .
Applicant’s arguments, see page 11-14 of the remarks, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-19 under 35 USC § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims 1 and 12 under 35 USC § 101.
Applicant’s arguments, see page 11 of the remarks, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-19 under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims 1 and 12 under 35 USC § 112.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the vertical turbines 6 with flow guides located to the side of the turbines would be able to drive the fluid flow, that would take place above the turbines, into a single direction to the side of the turbines indicated by arrows 10 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.83(b) because they are incomplete. Figure 1 shows a vertical turbine with a flow guide that would not capture or guide the water flow created by the vertical turbine because the flow guide is located to the side of the vertical turbine. The drawings do not show how the turbines will drive the center turbine and how the center turbine will not produce its own vortex and each of the plurality of turbines will not create their own respective vortex similar to the vortex shown in the drawings. 37 CFR 1.83(b) reads as follows:
  When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.


Claim Objections
Claims 7, 11, and 15 are objected to because of the following informalities:
Claim 7 recitation, “to be filled” does not positively cite the operation of the respective component, the phrase “to be” is narrative in form and not a positive recitation of the following limitation.
Claims 11, 15, “said tank has a bottom and a top” should be changed to “said tank has because “a bottom” is already introduced in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 covers a device with a plurality of vortex making devices (turbines), in which only one single vortex is allegedly made, instead of obtaining a plurality of vortices. The claims recite a minimum of one turbine (at least one turbine) inside a tank being driven by a shaft located outside of the tank which is being driven by a source of water flowing outside the tank. As a result the turbine would set the liquid in the tank moving in a circular motion and this circular motion of the liquid would then drive a central turbine to drive an electric generator to produce electricity.
It is not clear how the present invention would be able to 1) drive the at least one turbine located inside the tank by a shaft located outside the tank because the shaft does not include any type of turbine blade or vane that would cause the shaft to rotate to drive the turbine located inside the tank and 2) if the turbine were to rotate inside the tank the one vertical turbine would create a vortex above the turbine and it is not clear how the one vortex would set the liquid in the tank moving in a circular motion to drive a central turbine inside the tank to drive an electric generator to produce electricity. 
Claims 2-11 and 13-19 are rejected due to their dependency on claims 1 and 12.
Claim 20 covers a device with a plurality of vortex making devices (turbines), in which only one single vortex is allegedly made, instead of obtaining a plurality of vortices. It is not 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claims 1 and 12 covers a device with a plurality of vortex making devices (turbines), in which only one single vortex is allegedly made, instead of obtaining a plurality of vortices. The claims recite a minimum of one turbine (at least one turbine) inside a tank being driven by a shaft located outside of the tank which is being driven by a source of water flowing outside the tank. As a result the turbine would set the liquid in the tank moving in a circular motion and this circular motion of the liquid would then drive a central turbine to drive an electric generator to produce electricity.
It is not clear how the present invention would be able to 1) drive the at least one turbine located inside the tank by a shaft located outside the tank because the shaft does not include any type of turbine blade or vane that would cause the shaft to rotate to drive the turbine located inside the tank and 2) if the turbine were to rotate inside the tank the one 
Claims 2-11 and 13-19 are rejected due to their dependency on claims 1 and 12.
Claim 20 covers a device with a plurality of vortex making devices (turbines), in which only one single vortex is allegedly made, instead of obtaining a plurality of vortices. It is not clear how the plurality of turbines on the side of the tank will not be able to make their own vortex? It is also not clear how the multiple vortex would set the liquid in the tank moving in a circular motion into a single vortex to drive a central turbine inside the tank to drive an electric generator to produce electricity. The device would only result in a plurality of turbines creating a plurality of vortices in the tank. Therefore, the invention will not work as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832